Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the Final Office Action, mailed Sept 29, 2020, claims 14-20 are allowed and claims 5-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant filed Feb 4, 2021, an amendment after Final, canceled claims 1 and 13 and further  provided claim 5 being rewritten in independent form including all of the limitations of the base claim and any intervening claims. Therefore claims 2-12 and 14-20 are now allowed. Dalsing ‘189 does not specifically teach or suggest “a cam system mounted to the second end of the inner shaft for substantially centering the inner shaft within the outer tube and impeding the movement of the inner shaft within the outer tube; wherein the cam system has a cam shaft having an outer surface, a first end, and a second end opposite the first end, a first cam member mounted to the first end of the cam shaft, and a second cam member mounted to the cam shaft at a position between the first cam member and the second end of the cam shaft” in combination with other structural limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3652